DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 17 are pending in the instant application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 8, drawn towards a method for preventing or treating pre-eclampsia in a pregnant human patient, comprising administering L-tri-iodothyronine (T3) formulation, classified in CPC class A61P15/00.
II. Claims 9 – 17, drawn towards a composition comprising L-tri-iodothyronine (T3) and at least one PDE inhibitor, classified in CPC class A61K38/22.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of treating pre-eclampsia in a pregnant human patient as claimed can be practiced with another materially different anticonvulsant drug, carbamazepine, commonly known in the art.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class A61P15/00, would require different scope of search and examination than the scope of Invention II, classified under CPC class A61K38/22. Search for one of the inventions would not overlap or encompass the scope of the other invention. For example, search for a composition comprising L-tri-iodothyronine (T3) and at least one phosphodiesterase (PDE) inhibitor would not necessarily encompass the scope of a method of using said composition. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the Inventor, Joseph Michael Abramowitz, on July 14, 2022, a provisional election was made without traverse to prosecute the invention of Group II (claims 9 – 17) drawn towards a comprising L-tri-iodothyronine (T3) and at least one phosphodiesterase (PDE) inhibitor. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority

    PNG
    media_image1.png
    39
    315
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statements filed on November 2, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited non-patent literature publication or that portion which caused it to be listed. A legible copy of all of the cited non-patent literature publications has not been provided, and the documents have not been considered.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 9 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larré et al., Medical Hypotheses (2017), 108: pp. 94-100 (Larré) in view of Oda et al., J. Endocrinol. Invest. (1991), 14: pp. 867-873 (Oda); Lao et al., British Journal of Obstetrics and Gynaecology (1988), 95: pp. 880-883 (Lao); and WIPO Publication 2004041208 A2 (Olon).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Larré teaches that phosphodiesterase enzymatic activity and expression is higher in the plasma and placenta of women with pre-eclampsia than in women with regular pregnancies. See, page 94, paragraphs 3-4. Larré also teaches that PDE inhibitors, specifically PDE 5 inhibitors, have been administered for the prevention and treatment of pre-eclampsia. See, page 94, paragraph 4; Table 1; and page 97, paragraphs 1-2.
	Larré does not explicitly teach the composition wherein, extended release of L-tri-iodothyronine (T3) and L-thyroxine (T4) is administered in combination with the PDE inhibitors, as recited in the instant claims 9 – 10 and 15.
	Oda teaches that the administration of phosphodiesterase inhibitors, specifically IBMX (competitive non-selective PDE inhibitor) and RO 20-1724 (PDE 4 inhibitor), significantly suppresses TSH-stimulated release of both T3 and T4 in a mouse thyroid gland model. See, page 871, paragraph 3.
	Lao also teaches that pre-eclamptic patients experience significantly higher concentration of TSH (Thyroid Stimulating Hormone) and lower concentrations of both total T4 (TT4) and free T4 (FT4) as well as total T3 (TT3) compared to the controls. See, page 880, Summary. Lao specifically teaches that 33.3% of the pre-eclamptic patients had low TT4 and 29.2% has TT3 values below the range found in normal pregnant controls. See, page 882, paragraph 2. Lao suggests that the low levels of TT3 and TT4 causes greater degree of hypothyroxinemia, lead to hypothyroidism and may reflect the severity of pre-eclampsia in the patients. See, bridging paragraph between pages 882 and 883; and page 883, paragraph 1.
	Olon teaches that many patients suffer from reduced or impaired thyroid function which causes deficiencies in T3 and T4. See, paragraph [002]. Olon also teaches that hypothyroidism is typically characterized by an elevated level of TSH. See, paragraph [004]. Olon further teaches thyroid hormone replacement therapy to administer a reliable sustained release formulation comprising T4 or a derivative thereof and T3 or a derivative thereof to patients with decreased thyroid function. See, paragraphs [008], [015] and [023] – [024]. Olon teaches an admixture comprising 4 μg/kg of T3 and 16 μg/kg of T4. The administration results in steady state levels of T3 in circulation over an extended period of time with approximately equal bioavailability. See, Example 3 and paragraph [071].
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Larré teaches that the activity and expression of phosphodiesterase enzymes are higher in pre-eclamptic patient and it is critical to administer PDE inhibitors in order to treat PE. However, Oda teaches that administering PDE inhibitors significantly suppresses TSH-stimulated release of both T3 and T4 in mouse thyroid gland. Lao further teaches that the concentrations of T3 and T4 are significantly lowered in pre-eclamptic patients; causes hypothyroidism and affects the severity of pre-eclampsia in the patients. Olon teaches administering a sustained and extended release pharmaceutical formulation comprising T4 and T3 to patients suffering from reduced or impaired thyroid function. Given that the use of PDE inhibitors suppresses TSH-stimulated release of T3 and T4, causes hypothyroxinemia and hypothyroidism in pre-eclamptic patients, a person skilled in the art would have also administered a formulation comprising sustained and extended release of T3 and T4 in combination in order to offset the negative side-effects with the administration of PDE inhibitors, while conserving the same utility of inhibiting phosphodiesterase enzymatic activity and expression in women with pre-eclampsia.
	Therefore, claims 9 – 17 are prima facie obvious over the prior art references.

Conclusion
Claims 9 – 17 are rejected.
Claims 1 – 8 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                               

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626